Title: To James Madison from Peder Blicherolsen, 17 February 1803 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


17 February 1803, Washington. “In presenting the inclosed to You, I feel ashamed and sorry lest You should suspect me to have been unmindfull of what You observed to me the other evening. Duty has in this case been my despot, and under such control—be it that of either duty or despot—whose indulgence can I sooner expect than Yours.… I wish You Sir uninterrupted health and happiness—wanting both myself, I know of nothing more precious to offer.”
 

   
   RC and enclosure (DNA: RG 59, NFL, Denmark, vol. 1). RC 1 p. For enclosure, see n. 1.




   
   In the enclosed note dated 17 Feb. 1803 (4 pp.), Blicherolsen commented that he had laid a note before JM asking his intercession in the case of the Hendrick (see Blicherolsen to JM, 9 Feb. 1803). Blicherolsen reargued the merits of the case and stated his belief that a favorable decision would require congressional concurrence. With the present session of Congress drawing to a close, he was induced to return to the subject “at so short an interval” and to press JM for a satisfactory answer to his previous note.


